r
                                                     CON.T C A.Pr-:ALS u.
                                                      STI,TE OF WAS1111:00::

                                                      2G11 HIV 15 Ail 2: 19



      IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON



STEVEN and KAREN DONATELLI, a                         No. 74447-0-1
married couple,
                                                      DIVISION ONE
                      Appellants,

               V.

 D.R. STRONG CONSULTING                               UNPUBLISHED
 ENGINEERS, INC., a Washington
 corporation,                                         FILED: May 15, 2017

                      Respondent.



       Cox, J. — Steven and Karen Donatelli (collectively, "Donatelli") appeal the

trial court's grant of partial summary judgment to D.R. Strong Consulting

Engineers Inc. on their negligence and negligent misrepresentation claims.

There were no genuine issues of material fact for either of these two substantive

claims. D.R. Strong was entitled to judgment as a matter of law. The trial court

did not abuse its discretion in the amount of its award of attorney fees to D.R.

Strong at trial. We affirm.

       This is the fifth time a court has addressed the underlying claims of

negligence and negligent misrepresentation that Donatelli asserts. Two prior

published decisions in this case set forth the factual and procedural background
No. 74447-0-1/2

of this case.1 We only repeat here what is necessary for an understanding of this

decision.

       Donatelli hired D.R. Strong to help develop their real property.2 This

began when Donatelli obtained preliminary plat approval from King County in

October 2002.3 This preliminary approval was valid for 60 months.4

       In October 2002, the parties entered into a written agreement for the

consulting engineers to perform six phases of defined engineering services.5

Included within this agreement was also a provision titled "Limitation of

Professional Liability."6

       The plat was not completed by October 2007, the expiration date for the

preliminary approval King County granted in October 2002. Thereafter, D.R.

Strong assisted Donatelli to obtain new approval for the plat.

       The real estate market crashed in 2008. Donatelli had not obtained final

plat approval and the project remained unfinished. Ultimately, Donatelli ran out

of money and lost the property to foreclosure.




      1 Donatelli v. D.R. Strong Consulting Eng'rs, Inc., 179 Wn.2d 84, 312 P.3d
620(2013); Donatelli v. D.R. Strong Consulting Enq'rs, Inc., 163 Wn. App. 436,
261 P.3d 664 (2011).
       2   Donatelli, 179 Wn.2d at 87.
       3 1d.

       4   Id. at 88.
       5   Clerk's Papers at 242-47.
       6 Id. at 247.


                                            2
No. 74447-0-1/3

       DonateIli sued D.R. Strong, claiming breach of contract, violation of the

Consumer Protection Act(CPA), negligence, and negligent misrepresentation.

The trial court granted D.R. Strong summary judgment on the CPA claim. But it

denied summary judgment on the negligence and negligent misrepresentation

claims.

      We granted discretionary review of the denial of summary judgment on

these two substantive claims and affirmed. We did so based on two then recent

decisions of the supreme court.7

      The supreme court granted discretionary review of this court's decision. It

affirmed on different grounds and remanded the case to the trial court for further

proceedings.8

       Upon remand, D.R. Strong moved separately for partial summary

judgment on the negligent and negligent misrepresentation claims. The trial

court granted summary judgment dismissing the negligence claim.8 The court

later dismissed the negligent misrepresentation claim as wel1.1°

      The breach of contract claim went to trial. A jury determined that D.R.

Strong did not breach its agreement with DonateIli." Because the briefing in this



      7  DonateIli, 163 Wn. App. at 438 (citing Eastwood v. Horse Harbor Found.,
Inc., 170 Wn.2d 380, 241 P.3d 1256 (2010); Affiliated FM Ins. Co. v. LTK
Consulting Servs., Inc, 170 Wn.2d 442, 243 P.3d 521 (2010)).
      8    DonateIli, 179 Wn.2d at 98.
      9 Clerk's   Papers at 785-91.
      19   Id. at 792-93.
      11   Id. at 794.

                                            3
No. 74447-0-1/4

appeal does not address this jury verdict, we deem abandoned any challenge to

that verdict.12

       The trial court later awarded D.R. Strong reasonable attorney fees based

on a provision in the written agreement between the parties.

       DonateIli appeals.

                                    NEGLIGENCE

       DonateIli argues that the trial court ignored facts and case law that

precluded summary dismissal of the negligence claim. We disagree.

       Summary judgment is proper "only when there is no genuine issue as to

any material fact and the moving party is entitled to judgment as a matter of

law."13 "A genuine issue of material fact exists if 'reasonable minds could differ

on the facts controlling the outcome of the litigation.m14 We consider "the

evidence and all reasonable inferences from [such] evidence in the light most

favorable to the nonmoving party."15

       The party moving for summary judgment bears the initial burden to show

there is no genuine issue of material fact.16 The nonmoving party can then rebut


       12 See     Holder v. City of Vancouver, 136 Wn. App. 104, 107, 147 P.3d 641
(2006).
      13 Scrivener v. Clark Coll., 181 Wn.2d 439, 444, 334 P.3d 541 (2014); see
also CR 56(c).
      14 Knight v. Dep't of Labor & Indus., 181 Wn. App. 788, 795, 321 P.3d
1275(2014)(quoting Ranger Ins. Co. v. Pierce County, 164 Wn.2d 545, 552, 192
P.3d 886 (2008)).
       15   Keck v. Collins, 184 Wn.2d 358, 370, 357 P.3d 1080 (2015).
        Podbielancik v. LPP Mortgage Ltd., 191 Wn. App. 662, 668, 362 P.3d
       16
1287 (2015).

                                              4
No. 74447-0-1/5

this contention.17 If she fails to show "the existence of an element essential to

that party's case, and on which that party will bear the burden of proof at trial"

then summary judgment is proper.18

       We review de novo a trial court's grant of summary judgment.19

       Here, the threshold issue is whether there were genuine issues of material

fact for trial on the negligence claim. We are guided by the supreme court's

previous ruling in this case in deciding that threshold issue.

       In that prior appeal, the supreme court held that the independent duty

doctrine cannot apply to this case because the record does not establish the

scope of D.R. Strong and the DonateIlls'contractual claims.20 The court

also held that "Because there are genuine issues of material fact regarding

the scope of D.R. Strong's contractual duties to the Donatellis,[the court]

cannot apply the independent duty doctrine to say, one way or the other, whether

D.R. Strong had a duty independent of the contract to avoid professional

negligence."21

       The trial court read these supreme court holdings to require a

determination of"what duties have been assumed by the parties within the




       17   Id.
     18 Id. (quoting Young v. Key Pharm. Inc., 112 Wn.2d 216, 225, 770 P.2d
182(1989).
       19   Donatelli, 179 Wn.2d at 90.
       29   Id. at 98(emphasis added).
       21   id. (emphasis added).

                                             5
No. 74447-0-1/6

contract."22 Only then, could there be a determination "whether a duty arises

independently of the contract."23

       Based on this reading of the supreme court's decision, the question is

whether there were genuine issues of material fact on the scope of the duties

D.R. Strong owed to DonateIli based on their written and oral agreements. The

trial court put it this way:

       The implication [of the supreme court's decision] is that, at least in
       the context of this case, alleged violations of duties defined by
       contract cannot give rise to tort claims.[241
       Accordingly, the question is whether there were genuine issues of material

fact "regarding the scope of D.R. Strong's contractual duties to [Donatelli.]"25

       To answer this question, the court examined the 2010 deposition

testimony of Steven DonateIli and other evidence in the record on summary

judgment. Specifically, the examiner at that deposition directed the attention of

Steven DonateIli to the October 2002 written agreement between the parties.

After doing so, the following questions and answers were memorialized in this

record:

       Q: Is that your signature?
       A: Yes.
       Q: And you signed it on October 31, 2002?
       A: Yes.


       22 Clerk's   Papers at 786 (quoting DonateIli, 179 Wn.2d at 92).
       23   Id. (quoting DonateIli, 179 Wn.2d at 92).
       24   Id. at 787.
       25   Id.

                                              6
No. 74447-0-1/7

      Q: And then the last page is called general conditions — schedule
      of charges and general conditions; true?
      A: Yes.
     Q: Now, did you talk with Luay or Rick Olson [of D.R. Strong] about
     the proposal for services and what it.is,they were going to do for
     you before you got this?
      A: I'm sure we had a brief conversation and then they sent over the
      proposal.
      Q: Did you negotiate the scope of these services with Luay or Rick
      or both or neither?
      A: I believe with Rick.
      Q: All right.
      A: Actually it could have been both. It was eight years ago and this
      — I don't know.
      Q: Do you recall what it is you told either Luay or Rick that you
      wanted them to do for you?
      A: Yeah, get a short plat done.
      Q: Did you say anything more than that?
      A: I can't recall if I did or didn't but that was my initial — that's what
      I wanted.
      Q: Did this scope of services proposal, was that consistent with the
      terms and descriptions consistent with what you had asked for?
      A: I'm sure it was with anything additional to finish the short plat.
      Q: What do you mean by that?
      A: Whatever it took to get it done.
      Q: Was there anything absent from this?
      A: I'm not sure if there is anything absent or not.
      Q: Would you take a minute and read it?
      A: Oh, I've read it before. This is eight years ago so it's like, you
      know, I hired them for that purpose.
      Q: To complete the short plat?
No. 74447-0-1/8

       A: Yes.


       Q: Okay. Does this contract, the scope of services, describe all of
       the paperwork that you wanted them to prepare?
       A: Yes. With — if there was any other things needed for the short
       plat to be recorded then you would — they would add additional
       services to achieve my goal. That's — I don't know however else I
       can answer that.[26]
       A related issue is whether D.R. Strong orally agreed to act as project

manager. The written contract does not say so. The declaration of Richard

Olsen of D.R. Strong, which the trial court identified in its opinion, states:

       Mr. Donatelli did not tell us he was incompetent to handle this
       project. The record shows he took the plans to the respective
       agencies; he obtained all permits for construction (except for the
       hydrant), he hired all the contractors, and he gave us direction
       when we asked for it. Under our contract with him, we did not
       agree to be his "Construction Manager."[271
       Both Steven Donatelli's deposition testimony and Richard Olsen provide

evidence that there were no undertakings by D.R. Strong other than those in the

October 2002 written agreement between the parties. Thus, the burden shifted

to Donatelli to show the existence of a genuine issue of material fact on these

points.

       An examination of Steven Donatelli's declaration does not raise any

genuine issue of material fact. It does not change the clear answers to clear

questions given in his 2010 deposition testimony. Likewise, it does not otherwise

refute the evidence provided by the moving party. Thus, the full scope of



       26   Id. at 289-90.
       27   Id. at 788.

                                              8
 No. 74447-0-1/9

- expectations of the parties was contained in their written agreement. There was

 nothing else.

        There were no genuine issues of material fact. D.R. Strong was entitled to

judgment as a matter of law.

        DonateIli argues that an independent duty did exist under RCW 18.43 and

 WAC 197-27. Not so.

        In the prior appeal, the supreme court stated:

        Regardless of whether a client's claim is framed as a breach of
        contract or a tort claim, however, "the first step in analyzing a
        professional malpractice claim is to determine the scope of the
        professional obligations." The scope of engineers' professional
        obligations should be set forth in written contracts between
        engineers and their clients.[281
        As the supreme court directed, the trial court focused first on the written

 and oral agreements of the parties to decide the scope of the engineer's

 obligations to the client in this case. We note that Steven DonateIli's deposition

 testimony establishes there was no evidence that the engineers assumed

 additional professional obligations by any affirmative conduct. Accordingly, the

 statutory citations underlying this argument are simply inapplicable to this case.

        DonateIli also argues that the trial court impermissibly relied on Steven

 DonateIli's 2010 deposition testimony to conclude that only the contract imposed

 a duty on D.R. Strong. The argument is that a lay witness's testimony is

 insufficient to determine whether an independent duty exists and that the trial



   '  28 DonateIli, 179 Wn.2d at 93(internal citation omitted)(quoting ARCHITECT
AND ENGINEER   LIABILITY: CLAIMS AGAINST DESIGN PROFESSIONALS § 501[E], at 94
(Kevin R. Sido ed., 3d ed. 2006)).

                                              9
No. 74447-0-1/10

court impermissibly failed to consider the extra-contractual legal authorities just

discussed. This argument is also unpersuasive.

       First, DonateIli mischaracterizes the trial court's action. The trial court did

not use lay witness testimony to establish whether an independent tort duty

existed. Rather, it considered that testimony from a party to the oral and written

agreements to confirm that the written agreement evidenced the full range of

duties that they agreed upon. DonateIli provides no authority showing this

approach was impermissible.29

       Second, DonateIli raised these authorities in their briefing on summary

judgment. A fair reading of the trial court's Amended Memorandum Opinion

shows that the trial court properly considered all material then properly before it

on summary judgment before ruling.

       Thus, these arguments about how the trial court reached its determination

are unpersuasive.

                      NEGLIGENT MISREPRESENTATION

       DonateIli argues that the trial court improperly granted D.R. Strong

summary judgment on the negligent misrepresentation claim. We disagree.

       Unlike negligence, a party may recover for negligent misrepresentation

"even when only economic damages are at stake and the parties contracted

against potential economic liability," so long as the duty to not make negligent




            Darkenwald v. Emp't Sec. Dep't, 183 Wn.2d 237, 248, 350 P.3d
       29 See
647(2015); RAP 10.3(a)(6).

                                             10
No. 74447-0-1/11

misrepresentations arises independently of the contract.3° It does so when one

party employs negligent misrepresentations to induce another into the contract.31

       The issue is whether D.R. Strong's alleged future predictions regarding

project completion and cost constitute actionable misrepresentations. The

supreme court did not address this issue in the prior appeal.

       The trial court did so on remand, following D.R. Strong's summary

judgment motion. It is black letter law that "a false representation as to a

presently existing fact is a prerequisite to a misrepresentation claim."32 Thus "a

false promise does not constitute [representation of] an existing fact."33

       The supreme court has explained that "a representation that something

will be done in the future, or a promise to do it, from its nature cannot be true or

false at the time when it is made."34 "Where the fulfillment or satisfaction of the

thing represented depends upon a promised performance of a future act, or upon

the occurrence of a future event, or upon particular future use, or future

requirements of the representee, then the representation is not of an existing

fact."35




       30   DonateIli, 179 Wn.2d at 95-96.
       31   Id. at 96.
      32 Donald B. Murphy Contractors, Inc. v. King County, 112 Wn. App. 192,
197, 49 P.3d 912(2002).
       33 Adams     v. King County, 164 Wn.2d 640, 662, 192 P.3d 891 (2008).
       34   Shook v. Scott, 56 Wn.2d 351, 355, 353 P.2d 431 (1960).
       35   Id. at 356 (internal citation omitted).

                                                11
No. 74447-0-1/12

       Here, DonateIli contends that D.R. Strong negligently misrepresented

project completion times and costs. Such representations predicted future

events. As such, they did not concern "presently existing fact[s]."38 They cannot

support a negligent misrepresentation claim. The trial court properly granted

summary judgment on this claim as there was no genuine issue of material fact

whether D.R. Strong misrepresented a presently existing fact.

       DonateIli mistakenly relies on Haberman v. Washington Public Power

Supply System.37 In that case, certain institutional investors intervened in a

bondholders' derivative suit against Washington Public Power Supply System,

asserting it had negligently misrepresented investment matters concerning its

nuclear power plant development.38 The investors claimed that certain

professionals, working for the power supply system, had negligently

misrepresented facts to the entity creating reports sent to the investors' client's

bondholders, causing them to suffer financial loss in reliance on the reports.39

       Amongst other matters, the supreme court reversed a CR 12(b)(6)

dismissal of the negligent misrepresentation claim.° It concluded that the trial

court erred in holding that the professionals owed no duty beyond their duty to




       36   Donald B. Murphy Contractors, Inc., 112 Wn. App. at 197.
       37   109 Wn.2d 107, 744 P.2d 1032(1987).
       38   Id. at 114, 161.
       38   Id. at 161.
       40   Id. at 163.

                                             12
No. 74447-0-1/13

the report creating entity.41 It expressly narrowed its review to this issue and did

not consider whether future predictions could support a negligent

misrepresentation claim.42

       Nor did it state that the alleged misrepresentations concerned future

predictions.° It explained that the relevant reports "contained misstatementsu

material omissions," and "negligent or fraudulent recommendations regarding

need, cost, and feasibility."'" DonateIli characterizes these needs, costs, and

feasibility as future oriented. But the supreme court did not do so. Thus,

Haberman is not controlling in this case.

       DonateIli's reliance on Keyes v. Bollinger° is equally misplaced. In that

case, Steven Keyes brought an action against his homebuilder Robert Bollinger

for violation of the CPA.46 Bollinger had represented he would finish construction

by a certain date and meet local quality standards.47 But the project dragged on

past that date and ultimately fell below those standards.°

       This court concluded that under such circumstances, the CPA provided

recovery. It explained that a contractor like Bollinger did not provide such


       4/   Id. at 164.
       42   Id.

       43 Id. at    119.
       44   Id.
       45 31      Wn. App. 286,640 P.2d 1077 (1982).
       46   Keyes v. Bollinger, 27 Wn. App. 755, 757, 621 P.2d 168(1980).
       47   Id.
       48   id.

                                             13
No. 74447-0-1/14

estimates "merely to be helpful to the purchaser."49 One did so to induce the

purchaser into entering a contractual relationship.5° As such,"a contractor

engages in an 'unfair or deceptive' act[under the CPA] by 'estimating' or

representing probable completion or repair dates to purchasers, with which

'estimates' he is unable to substantially comply due to reasons which should be

reasonably foreseeable in light of the contractor's knowledge and experience."51

       The obviously distinguishing feature between that case and this one is that

a negligent misrepresentation claim is not a CPA claim. To make out a claim for

negligent misrepresentation, a party must show that the defendant negligently

supplied false information upon which the plaintiff reasonably relied to her

detriment.52 But the elements of a CPA claim are "(1) an unfair or deceptive act,

(2) in trade or commerce,(3) that affects the public interest,(4) injury to the

plaintiff in his or her business or property, and (5) a causal link between the

unfair or deceptive act complained of and the injury suffered."53 Thus, the

elements of a CPA claim are immaterial to a negligent misrepresentation claim.

Accordingly, that case is unhelpful here.




       49   Keyes, 31 Wn. App. at 291.
       5° Id.
       51   Id. at 292.
       52   Dewar v. Smith, 185 Wn. App. 544, 562, 342 P.3d 328 (2015).

       53 Trujillo   v. Nw. Tr. Servs., Inc., 183 Wn.2d 820, 834-35, 355 P.3d 1100
(2015).

                                              14
No. 74447-0-1/15

                                 ATTORNEY FEES

                                      At Trial

       DonateIli argues that the trial court improperly awarded D.R. Strong

attorney fees for defending against the negligence claims. We disagree.

       DonateIli focuses on the amount the trial court awarded in attorney fees to

D.R. Strong, claiming D.R. Strong failed to segregate the time spent defending

against the negligence and other tort claims from that spent defending against

the contract claims. Not so.

       In some circumstances, an attorney may be only able to recover fees on

some of her claims.54 In such circumstances, the award must "reflect a

segregation of the time spent on issues for which fees are authorized."55 But the

trial court need not segregate time if the various claims are "so related that no

reasonable segregation of successful and unsuccessful claims can be made."56

Thus, where all claims "relate to the same fact pattern, but allege different bases

for recovery," the court may decline to segregate.57

       We review for abuse of discretion the amount of attorney fee awarded.55

A trial court abuses its discretion when its decision is manifestly unreasonable or


       54   Boquch v. Landover Corp., 153 Wn. App. 595, 619, 224 P.3d 795
(2009).
       55   Id. at 619-20.
        Id. at 620(quoting Mayer v. City of Seattle, 102 Wn. App. 66, 80, 10
       56
P.3d 408 (2000)).
       57   Id. (quoting Ethridge v. Hwang, 105 Wn. App. 447, 461, 20 P.3d 958
(2001)).
       58   Id. at 619.

                                            15
No. 74447-0-1/16

based on untenable grounds.69        Here, this exception to segregating fees

applied. D.R. Strong sought and received attorney fees under the terms of the

contract. Those terms did not embrace the claim for negligent misrepresentation

because such a claim arose independently of the contract. Thus the trial court

appropriately directed D.R. Strong to segregate fees incurred defending against

that claim, and D.R. Strong did so.

         But the negligence claim "relate[d] to the same fact pattern" as the breach

of contract claim because both concerned failure to complete the project within

certain terms.6° It simply "allege[d][a] different bas[i]s for recovery."61

Accordingly, the trial court did not have to segregate those fees incurred

defending against the negligence claim from those incurred defending against

the breach of contract claim. It did not err in awarding fees on the negligence

claim.

         DonateIli also argues that the trial court abused its discretion in adjusting

D.R. Strong's fee award upwards. Not so.

         Washington courts apply the "lodestar" formula to calculate attorney fee

awards, tallying the number of hours reasonably expended on the litigation

multiplied by a reasonable hourly rate.62 In determining that reasonable rate, the




         59   1d.
         6° Id. at 620.
         61   Id.

        Bowers v. Transamerica Title Inc. Co., 100 Wn.2d 581, 593-94, 675
         62
P.2d 193(1983)(quoting Miles v. Sampson,675 F.2d 5, 8(1st Cir. 1982)).

                                               16
No. 74447-0-1/17

court may consider, amongst other factors, counsel's experience, skill, and the

rate charged by comparably skilled practitioners in the area.63

       After calculating the appropriate "lodestar" amount, the court may adjust it

upwards or downwards in two circumstances." First, it may do so to account for

contingency fee arrangements, given the special risk an attorney assumes when

he takes such a case.65 Second, it may adjust the award to reflect the attorney's

"unusually good or bad" skill in the litigation.66 The court adjusts only when it has

not already factored in these circumstances in determining the reasonable

"lodestar" amount.67

       Here, DonateIli challenges the reasonableness of allowing D.R. Strong's

counsel to claim an award in excess of its charged fee. But the trial court

properly determined what a reasonable rate was for this case: $300 per hour.

Specifically, the court explained that it allowed such an award to reflect D.R.

Strong's counsel's extensive experience and "great skill [shown] in defending his

client." It also considered rates charges by comparably skilled practitioners in the

Seattle area. Given such reasons, the trial court did not abuse its discretion in

determining that the fee rate requested by D.R. Strong's counsel was




      63 Allard v. First Interstate Bank of Wash., N.A., 112 Wn.2d 145, 149-50,
768 P.2d 998, 773 P.2d 420(1989).
       64   Bowers, 100 Wn.2d at 593-94.
       65   Id.
       66   Id. at 599 (quoting Copeland v. Marshall, 641 F.2d 880, 893(1980)).
       67 jcj. at 593-94.


                                             17
No. 74447-0-1/18

reasonable. Thus, the argument that the trial court allowed a retroactive increase

in rates is not well taken.

       DonateIli also challenges the court's alleged adjustment upwards,

contending that D.R. Strong's counsel did not take the case on contingency, and

the court did not find counsel's quality sufficiently unusual to justify an

adjustment. But this contention ignores the trial court's order. The trial court

explicitly stated that it had "already taken the quality of[D.R. Strong's counsel's]

work and his experience into consideration in upwardly adjusting his hourly rate.

Therefore no multiplier is warranted."

                                      On Appeal

       D.R. Strong seeks attorney fees on appeal. We award such fees, subject

to compliance with RAP 18.1(d).

       Here, the contract provides:

       [should] the Client make[] a claim against[D.R. Strong] and/or its
       staff at law or otherwise, for any alleged errors, omission, or other
       act arising out of the performance of our professional services, and
       the Client fails to prove such claim or prevail in an adversary
       proceeding, then the Client will pay all costs incurred by [D.R.
       Strong] and/or its professional staff in defending itself against the
       claim, including all attorney's fees.(681
       This provision supports the award of fees on appeal to D.R. Strong.

       DonateIli argues that this court should not award fees based on this

provision because the provision does not cover defense of the tort claims in this

appeal. This argument is unpersuasive.




       68   Clerk's Papers at 32.

                                              18
No. 74447-0-1/19

        The breadth of the above language makes this argument untenable. We

reject it.

        We affirm all decisions of the trial court. We award attorney fees on

appeal to D.R. Strong, subject to its compliance with RAP 18.1(d).


                                                          Co-X 1 J
WE CONCUR:




 Si    eejn,
           ,e--




                                             19